Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 17, 2017

                                      No. 04-16-00841-CV

                          IN THE INTEREST OF J.K.L., A CHILD,

                     From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 15-485 CCL
                           Honorable Cathy Morris, Judge Presiding


                                         ORDER
        This is an accelerated appeal. Although the reporter’s record was due on January 13,
2017, no reporter’s record has been filed. See TEX. R. APP. P. 35.1(b) (requiring the reporter’s
record in an accelerated appeal to be filed within 10 days after the notice of appeal is filed). On
February 1, 2017, this Court ordered court reporter Lisa Greenwalt to file the reporter’s record
on or before February 13, 2017. Ms. Greenwalt has failed to file the reporter’s record or file a
notice of late record explaining the delay.

       We, therefore, ORDER Lisa Greenwalt to file the reporter’s record on or before February
23, 2017. If the reporter’s record is not received by such date, an order may be issued directing
Lisa Greenwalt to appear and show cause why she should not be held in contempt for failing to
file the record. No motions for extension of time will be granted absent extenuating
circumstances. See id. 35.3(c).


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court